Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 1996, which, upon reconsideration, rescinded its prior decision and ruled that claimant was disqualified from receiving unemployment insurance benefits because she was terminated due to misconduct.
Claimant was discharged from her employment as an assistant dye cutter after she refused to work mandatory overtime because she was tired and stressed. Initially, the Unemployment Insurance Appeal Board granted claimant’s application for unemployment insurance benefits. Thereafter, on its own motion, the Board rescinded that decision and found that claimant was terminated due to misconduct. Claimant appeals, contending that her refusal to work overtime did not rise to the level of disqualifying misconduct. Claimant was aware at the time she was hired that overtime was a condition of her employment. Consequently, the Board’s finding that claimant engaged in disqualifying misconduct is supported by substantial evidence (see, Matter of Beehan [Sweeney], 226 AD2d 875; Matter of David [Sweeney], 224 AD2d 793; Matter of Sabater [Hudacs], 184 AD2d 953, 954).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.